Citation Nr: 1025795	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  08-02 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation greater than 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M.Carsten, Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In September 2003, VA granted entitlement to service connection 
for PTSD as directly related to military service and assigned a 
30 percent evaluation effective October 24, 2002.  In June 2005, 
the Veteran submitted a claim for increase.  In January 2006, the 
RO increased the evaluation for PTSD to 50 percent disabling 
effective June 22, 2005.  The Veteran disagreed with the assigned 
evaluation and subsequently perfected this appeal.  The Veteran 
essentially contends that the currently assigned evaluation does 
not adequately reflect the severity of his disability.  

In December 2006, the Veteran submitted VA records dated through 
approximately November 2006.  The January 2008 statement of the 
case indicates that the evidence reviewed included online 
treatment records at the Danville VA Medical Center.  The RO 
noted that no VA outpatient psychiatric treatment was documented 
in the database.  

In a June 2009 statement, the Veteran reported that he had 
continued to receive VA medical treatment for PTSD throughout the 
appeal process.  He requested that VA obtain and review those 
records as he felt they were beneficial to his claim.  In 
February 2010, the RO printed out a single VA physician note 
dated in March 2009.  In the February 2010 supplemental statement 
of the case, the RO indicated that a review of VA outpatient 
reports since the May 2007 VA psychiatric examination did not 
reveal any in-depth examinations of the Veteran's psychiatric 
condition.  The March 2009 note was discussed and it was noted 
that no other significant psychiatric reports were found.  

The Board finds that the VA records were reviewed electronically.  
Significantly, however, the Board does not have access to the 
electronic record data base.  Consequently, it cannot determine 
whether all relevant records were obtained.  Moreover, a May 2007 
PTSD examination indicates that the Veteran continued to be seen 
at the VA Medical Center by a nurse practitioner and she 
prescribed medication for depression.  Thus, additional VA 
treatment records should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2009).  

Information in the claims file indicates that the Veteran was 
denied disability benefits from the Social Security 
Administration.  It appears, however, that Supplemental Security 
Income benefits were granted.  These records are potentially 
relevant to the Veteran's claim and should be obtained.  See Golz 
v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsac v. 
Derwinski, 2 Vet. App. 363 (1992).

The Veteran most recently underwent a VA PTSD examination in May 
2007.  Considering the Veteran's contentions and the length of 
time since that examination, an additional examination is 
warranted.  38 C.F.R. § 3.327 (2009); Green v. Derwinski, 1 Vet. 
App. 121 (1991) (the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous examination of 
the Veteran).  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should request the Veteran's 
complete treatment records from the 
Danville VA Medical Center for the period 
since November 2006.  All records obtained 
or any responses received should be 
associated with the claims file.  If the 
RO cannot locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given an 
opportunity to respond.

2.	Request the following records concerning 
the Veteran from the Social Security 
Administration: all medical records upon 
which any award of benefits was based.  
All records obtained or any responses 
received must be associated with the 
claims file.  If the RO cannot locate such 
records, the RO must specifically document 
the attempts that were made to locate 
them, and explain in writing why further 
attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The claimant 
must then be given an opportunity to 
respond

3.	Thereafter, the Veteran should be 
afforded a VA PTSD examination by a 
psychiatrist.  The claims folder and a 
copy of this REMAND are to be made 
available for the examiner to review.  In 
accordance with the latest AMIE worksheets 
for rating PTSD, the examiner is to 
provide a detailed review of the Veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any disability.  The examiner must opine 
whether it is at least as likely as not 
that any diagnosed depression and/or 
anxiety are related to the appellant's 
service connected posttraumatic stress 
disorder.  If it is more likely than not 
that depression and/or anxiety are caused 
by nonservice connected disorders that 
finding must be noted.  If it is at least 
as likely as not that depression and/or 
anxiety are aggravated by posttraumatic 
stress disorder that fact must be noted.  
Finally, to the extent that depression and 
anxiety are related in any way to 
posttraumatic stress disorder the examiner 
should explain, in percentage terms, the 
nature of that relationship.  A global 
assessment of functioning score must be 
assigned which explains the impact of the 
appellant's posttraumatic stress disorder 
and associated symptoms alone.  A complete 
rationale for any opinions expressed must 
be provided.  The examiner is requested to 
append a copy of their Curriculum Vitae to 
the examination report.

4.	After the development requested has been 
completed, the AMC/RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the AMC/RO must implement 
corrective procedures at once.  

5.	The Veteran is to be notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

6.	Upon completion of the above requested 
development and any additional development 
deemed appropriate, the RO must 
readjudicate the issue of entitlement to 
an evaluation greater than 50 percent for 
posttraumatic stress disorder.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


